             Case 2:14-cv-01178-MJP Document 738-1 Filed 04/20/20 Page 1 of 6
Carney Gillespie PLLP
600 1st Avenue
Suite LL08
Seattle, WA 98104 US
+1 2064450220
sean.gillespie@carneygillespie.com



BILL TO
CGI
                                                                                    Attorney Invoice K0113-1663

                                                                                    DATE 03/26/2020



                                                                                    DUE DATE 04/25/2020




DATE          ACTIVITY                                                               QTY          RATE     AMOUNT

07/03/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:18        451.00     135.30
              Work on review of HCA budget presentation.
07/03/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        1:18        451.00     586.30
              Work on proposal for data project.
07/05/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:36        451.00     270.60
              Work on research on ACH for possible executive or GAC
              membership.
07/11/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:54        451.00     405.90
              Review data project proposal.
07/15/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:30        451.00     225.50
              Review report on supportive housing to interrupt cycling through
              jail/71.05 for class members.
07/15/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:24        451.00     180.40
              Work on review of data project proposal.
07/16/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        2:36        451.00    1,172.60
              Review Kinlen declaration/waitlist data, cross-reference with prior
              reports.
07/16/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:06        451.00      45.10
              Review Williamson email re:MHCSF.
07/17/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        1:36        451.00     721.60
              King County phase two outreach meeting (farestart), travel.
07/19/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        1:06        451.00     496.10
              Work on data project proposal.
07/21/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        2:48        451.00    1,262.80
              Research on arrest diversion for RCW 10.31.110 implementation.
07/22/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        3:30        451.00    1,578.50
              Review diversion conference materials from Dr. Waiblinger, research
              on diversion literature.
07/25/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:18        451.00     135.30
              Email correspondence with team re: GAC membership.
08/07/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        2:48        451.00    1,262.80
              Work on RCW 10.31.110 outreach planning, team meeting re: same.
08/09/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:12        451.00      90.20
              Work on outreach for RCW 10.31.110.
08/12/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:36        451.00     270.60
              Work on 10.31.110 outreach.
08/13/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        3:36        451.00    1,623.60
              Research arrest diversion eligibility criteria nationwide, work on
              drafting outreach materials.
08/13/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:48        451.00     360.80
              Work on outreach re:10.31.110.
08/13/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        2:06        451.00     947.10
              Research on comparable arrest diversion criteria and outcomes.
08/14/2019    Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:30        451.00     225.50
              RCW 10.31.110 outreach work.
             Case 2:14-cv-01178-MJP Document 738-1 Filed 04/20/20 Page 2 of 6

DATE         ACTIVITY                                                               QTY    RATE     AMOUNT

08/15/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       1:18   451.00     586.30
             Work on outreach for implementation of RCW 10.31.110.
08/15/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       2:42   451.00    1,217.70
             Review Kinlen declaration and attached data; cross-reference with
             past reports.
08/16/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       1:24   451.00     631.40
             Review building 27 policies.
08/16/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:36   451.00     270.60
             Email correspondence for 10.31.110 outreach.
08/18/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:24   451.00     180.40
             Email correspondence for 10.31.110 outreach.
08/19/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:36   451.00     270.60
             Emails and calls; 10.31.110 outreach.
08/21/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:36   451.00     270.60
             Emails for arrest diversion outreach.
08/21/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       1:24   451.00     631.40
             Work on stipulated motion to release contempt funds.
08/22/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       1:12   451.00     541.20
             Work on declaration for stipulated motion to release contempt funds.
08/23/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:30   451.00     225.50
             Work on stipulated motion.
08/27/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:30   451.00     225.50
             Work on stipulated motion.
08/28/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:18   451.00     135.30
             Work on Executive Committee agenda.
08/28/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:12   451.00      90.20
             Email correspondence re: data project.
08/29/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:12   451.00      90.20
             Outreach for 10.31.110.
08/29/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:12   451.00      90.20
             Emails re: monthly report timing.
08/30/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:18   451.00     135.30
             Email correspondence for outreach on 10.31.110.
09/03/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:36   451.00     270.60
             Email correspondence with co-counsel re: outreach to Pierce County;
             10.31.110 outreach.
09/04/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       1:18   451.00     586.30
             Email correspondence and phone calls re: arrest diversion
             implementation.
09/06/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:24   451.00     180.40
             Telephone conference with Frontier Behavioral Health re: arrest
             diversion implementation.
09/06/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       1:06   451.00     496.10
             Review notice re: WSH beds construction; review settlement language
             and prior representations by defense.
09/08/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       2:24   451.00    1,082.40
             Work on preparation for Thurston outreach meeting.
09/09/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       1:36   451.00     721.60
             Review agenda, pre-reads for executive committee meeting,
             preparation for same.
09/09/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       2:12   451.00     992.20
             Review agenda and prep for status hearing.
09/09/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       2:06   451.00     947.10
             Work on review and edits of draft quarterly report.
09/10/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       1:24   451.00     631.40
             Prepare and participate in arrest diversion implementation call with
             Pierce County.
09/10/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       1:00   451.00     451.00
             Work on preparation for status hearing.
09/10/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       2:24   451.00    1,082.40
             Preparation plus call re: data project.
09/10/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       0:30   451.00     225.50
             Arrest diversion outreach work.
09/11/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       2:54   451.00    1,307.90
             Work on reviewing Court Monitor's report, cross-reference with prior
             reports.
09/12/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                       4:06   451.00    1,849.10
             Work on preparation for status hearing.
             Case 2:14-cv-01178-MJP Document 738-1 Filed 04/20/20 Page 3 of 6

DATE         ACTIVITY                                                                 QTY    RATE     AMOUNT

09/12/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:48   451.00     811.80
             Review waitlist compliance data, cross-reference with prior data, prep
             for status hearing.
09/13/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         3:24   451.00    1,533.40
             Preparation, travel, attend status hearing.
09/15/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:24   451.00     631.40
             Work on outreach materials for arrest diversion.
09/16/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         2:18   451.00    1,037.30
             Review Kinlen declaration and compliance data, cross-reference with
             prior data.
09/23/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         4:30   451.00    2,029.50
             Preparation and attend executive committee meeting.
09/25/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:42   451.00     766.70
             Review and research suggested data analysis contractors.
09/26/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:12   451.00      90.20
             Review draft GAC correspondence.
10/01/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:42   451.00     315.70
             Work on drafting and edits to proposed stipulated order.
10/01/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:18   451.00     135.30
             Emails for arrest diversion outreach.
10/02/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:30   451.00     225.50
             Telephone call; arrest diversion outreach/Spokane.
10/03/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:06   451.00     496.10
             Research; review diversion protocols nationwide; email
             correspondence re: local protocols.
10/07/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:42   451.00     315.70
             Team discussion and review photos/diagrams of room designs for new
             hospital wards.
10/11/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:54   451.00     405.90
             Prep and telephone call, arrest diversion outreach Spokane City
             Attorney.
10/11/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:30   451.00     225.50
             Review Kinlen declaration and attachments.
10/12/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:12   451.00     541.20
             Legal research on arrest diversion, bench warrants issue.
10/15/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:30   451.00     676.50
             Travel; meeting with WDA, discuss outreach to defense bar.
10/15/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         2:30   451.00    1,127.50
             Review Kinlen declaration/exhibits and data, cross-reference with
             prior reports.
10/16/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:24   451.00     180.40
             Email correspondence with WDA.
10/18/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:18   451.00     135.30
             Email correspondence with Spokane stakeholders re: arrest diversion
             implementation.
10/21/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:36   451.00     270.60
             Review MacArthur email and attachments re: SIM mapping, jumpstart
             funds.
10/21/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:36   451.00     270.60
             Email correspondence with GAC re: 10.77.088.
10/22/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:36   451.00     270.60
             Work on stakeholder messaging re: wind-down of alternate sites.
10/22/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:24   451.00     180.40
             Stakeholder correspondence re: arrest diversion outreach.
10/23/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:54   451.00     856.90
             Prepare, travel, stakeholder meeting for arrest diversion outreach.
10/27/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:12   451.00      90.20
             Review MacArthur email re: GAC membership.
10/31/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:18   451.00     135.30
             Review proposed GAC onboarding presentation.
11/04/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         2:18   451.00    1,037.30
             Preparation; arrest diversion implementation outreach call to Spokane
             County system partners; review documents on arrest diversion
             policies provided by same.
11/06/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:06   451.00      45.10
             Review GAC email.
11/07/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:18   451.00     135.30
             Emails for arrest diversion outreach to Thurston County.
             Case 2:14-cv-01178-MJP Document 738-1 Filed 04/20/20 Page 4 of 6

DATE         ACTIVITY                                                                 QTY    RATE     AMOUNT

11/08/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:12   451.00     541.20
             Review GAC meeting pre-reads, cross-reference with settlement and
             planning documents.
11/08/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:36   451.00     721.60
             Work on outreach materials for arrest diversion.
11/11/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:12   451.00      90.20
             Review jump start funds proposal email.
11/13/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:30   451.00     225.50
             Review information and pleadings relating to erroneous
             implementation of misdemeanor restoration statute.
11/14/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:48   451.00     360.80
             Work on arrest diversion implementation outreach materials.
11/18/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:24   451.00     180.40
             Review GAC planning emails and agenda.
11/19/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:54   451.00     405.90
             Review GAC email, PCG report.
11/21/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:30   451.00     225.50
             Work on motion and order to disburse funds.
11/22/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:54   451.00     856.90
             Review outreach documents for planning work with King County,
             cross-reference with settlement agreement and implementation plan.
11/25/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         3:42   451.00    1,668.70
             Travel; GAC meeting.
11/25/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         2:12   451.00     992.20
             Work on Jail Technical Assistance manual.
11/26/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:42   451.00     766.70
             Review GAC minutes and follow-up documents.
11/26/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:06   451.00     496.10
             Work on JTA manual.
11/27/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:36   451.00     270.60
             Email correspondence with State re: E3/E4 design.
12/03/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         2:18   451.00    1,037.30
             Work on JTA manual.
12/04/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:18   451.00     135.30
             Arrest diversion outreach correspondence.
12/06/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         2:30   451.00    1,127.50
             Work on draft quarterly status report, cross-reference with
             implementation plan.
12/06/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:12   451.00      90.20
             Email correspondence re: data project.
12/09/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:54   451.00     405.90
             Work on draft quarterly status report.
12/10/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:24   451.00     180.40
             Work on draft quarterly report.
12/11/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:24   451.00     180.40
             Review agenda and pre-reads for executive committee meeting.
12/11/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         3:36   451.00    1,623.60
             Work on prep for status hearing, review data, Court's questions, prior
             reports.
12/12/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:18   451.00     586.30
             Work on status hearing prep.
12/13/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         3:12   451.00    1,443.20
             Review monitor's report/exhibits; cross-reference with prior reports.
12/15/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:54   451.00     856.90
             Review monitor's narrative report, cross-reference with past reports.
12/16/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:18   451.00     135.30
             Conference call with team for status hearing prep.
12/16/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         3:36   451.00    1,623.60
             Work on preparation for status hearing, review pleadings and data.
12/17/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         3:06   451.00    1,398.10
             Travel; team meeting, status conference.
12/17/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:06   451.00      45.10
             Email correspondence re: training for defenders re: TCEA policies.
12/18/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         3:12   451.00    1,443.20
             Travel; executive committee meeting and team meeting.
12/18/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:24   451.00     180.40
             Review governor's supplemental budget explainer.
             Case 2:14-cv-01178-MJP Document 738-1 Filed 04/20/20 Page 5 of 6

DATE         ACTIVITY                                                                QTY    RATE     AMOUNT

12/19/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:18   451.00     135.30
             Review executive committee minutes.
12/20/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:12   451.00      90.20
             Work on outreach to system partners re: misdemeanor restoration.
12/22/2019   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:06   451.00      45.10
             Email correspondence with defense re: TCEA training for defenders.
01/02/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:18   451.00     135.30
             Email correspondence for arrest diversion outreach.
01/06/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        5:18   451.00    2,390.30
             Preparation, travel, attend Thurston County Opiate Task Force
             meeting, outreach for arrest diversion with defenders, treatment, and
             law enforcement/prosecution.
01/06/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:12   451.00      90.20
             Email correspondence re: TCEA training.
01/08/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:18   451.00     135.30
             Emails re: TCEA training.
01/13/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        2:06   451.00     947.10
             Travel; outreach for king county/phase two, competency continuum
             meeting.
01/13/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:54   451.00     405.90
             Review OCM materials from Kinlen; research on OCM.
01/13/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:18   451.00     135.30
             Arrest diversion outreach emails.
01/14/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        1:30   451.00     676.50
             Work on review of evaluation design document from RDA.
01/14/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        2:06   451.00     947.10
             Work on review of Kinlen contempt declaration, cross-reference prior
             reports.
01/15/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:12   451.00      90.20
             Emails re: TCEA training.
01/16/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:30   451.00     225.50
             Emails re: TCEA training, misdemeanor restoration presentations,
             GAC planning.
01/17/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:18   451.00     135.30
             Emails re: TCEA training.
01/20/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:12   451.00      90.20
             Emails re: arrest diversion outreach.
01/27/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:18   451.00     135.30
             Emails re: TCEA training.
01/27/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:48   451.00     360.80
             Review GAC agenda and pre-reads.
01/28/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:54   451.00     405.90
             Review draft stipulated motion/decl/exhibits for SIM funds.
01/31/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        1:24   451.00     631.40
             Prep, teleconference with DMCJA re: misdemeanor restoration.
02/03/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        4:18   451.00    1,939.30
             Preparation, travel; GAC meeting, debrief.
02/03/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:12   451.00      90.20
             Emails re: arrest diversion outreach.
02/03/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:18   451.00     135.30
             Review GAC minutes.
02/05/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        1:42   451.00     766.70
             Travel; prep and meeting with King County BHRD, phase two
             planning outreach.
02/06/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        0:18   451.00     135.30
             Emails re: arrest diversion outreach.
02/10/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        1:54   451.00     856.90
             Travel; phase two planning outreach/competency continuum meeting.
02/10/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        2:06   451.00     947.10
             Work on outreach for King County/phase two planning - collaboration
             with KC-BHRD/competency continuum group to analyze gaps
             between Trueblood programs and King County programs.
02/11/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        9:18   451.00    4,194.30
             Travel; attend forensic PATH training in Lacey.
02/12/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                        3:54   451.00    1,758.90
             Work on presentations for misdemeanor restoration with defenders
             and DMCJA.
             Case 2:14-cv-01178-MJP Document 738-1 Filed 04/20/20 Page 6 of 6

DATE         ACTIVITY                                                                QTY     RATE             AMOUNT

02/14/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:18   451.00               135.30
             Planning call with Spokane re: arrest diversion.
02/18/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:06   451.00                45.10
             Review data on "high utilizers" from HCA.
02/21/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:12   451.00                90.20
             Emails re: Spokane crisis beds.
02/24/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:54   451.00               856.90
             Work on review of misdemeanor restoration data, analyze trend,
             cross-reference with prior reporting.
02/25/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:42   451.00               315.70
             Attend webex meeting re: Spokane crisis triage.
02/25/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         3:06   451.00             1,398.10
             Work on presentation and documents for DMCJA misdemeanor
             restoration outreach.
02/25/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:30   451.00               225.50
             Planning call for DMCJA outreach.
02/25/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         3:36   451.00             1,623.60
             Work on presentation and materials for misdemeanor restoration
             outreach to DMCJA.
02/27/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         2:24   451.00             1,082.40
             Work on powerpoint and materials for misdemeanor restoration
             outreach presentations to defenders and DMJCA.
02/27/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         0:18   451.00               135.30
             Emails re: outreach work to King County for Phase Two planning.
02/27/2020   Attorney's Fees:Trueblood 2019-2020 rate $451/hr                         1:06   451.00               496.10
             Review documents sent by KC_BHRD for phase two planning.
                                                                                                      Subtotal: 89,117.60




                                                                               TOTAL DUE              $89,117.60
